PER CURIAM.
We reverse Rosa Marie Warren’s convictions and sentences for trafficking in more than 200 grams of cocaine and possession of drug paraphernalia because the state faded to establish a prima facie case on either charge. See Brown v. State, 428 So.2d 250 (Fla.1983); Smith v. State, 279 So.2d 27 (Fla.1973); Moffatt v. State, 583 So.2d 779 (Fla. 1st DCA 1991); Williams v. State, 529 So.2d 1234 (Fla. 1st DCA 1988); Hall v. State, 382 So.2d 742 (Fla. 2d DCA 1980); Thompson v. State, 375 So.2d 633 (Fla. 4th DCA 1979).
ERVIN, BENTON and VAN NORTWICK, JJ., concur.